                       Case 1:18-cv-10595-ER Document 39 Filed 01/10/19 Page 1 of 1

                                                                                                                 Arent Fox LLP / Attorneys at Law
                                                                              Los Angeles, CA / New York, NY / San Francisco, CA / Washington, DC
                                                                                                                                www.arentfox.com




       January 10, 2019                                                                                        Adrienne M. Hollander
                                                                                                               212.492.3301 DIRECT
                                                                                                               212.484.3990 FAX
       VIA ECF                                                                                                 adrienne.hollander@arentfox.com

       The Honorable Judge Edgardo Ramos
       United States District Court
       Southern District of New York
       Thurgood Marshall Courthouse
       40 Foley Square
       Courtroom 619
       New York, NY 10007

       Re:        Robert G. Lopez v. Trust Religion Sales, LLC, et al.
                  Case No. 1:18-cv-10595 (ER)

       Dear Judge Ramos:

       Defendant Alife Holdings, LLC (“Alife”) respectfully submits this letter pursuant to Rule 1.E of
       Your Honor’s Individual Practices in Civil Cases to request an extension of the January 14, 2019
       deadline to Answer or otherwise respond to Plaintiff’s First Amended Complaint, which was
       served on Alife on November 30, 2018. Plaintiff and Counsel for Defendant Alife are continuing
       to attempt to resolve this dispute out of Court and would benefit from additional time. There has
       been one previous request made for an extension of time to respond on December 12, 2018 [Dkt.
       14], which Your Honor granted on December 13, 2018 [Dkt. 15].

       I have consulted with Plaintiff, who is representing himself pro se, and he has consented to the
       request for an extension. The parties have mutually agreed upon the proposed date of January 28,
       2019 for Defendant Alife to Answer or otherwise respond to Plaintiff’s First Amended Complaint.

                                                                         Respectfully submitted,



                                                                              /s/ Adrienne M. Hollander
                                                                                  Adrienne M. Hollander

                                                                          Counsel for Defendant Alife Holdings, LLC


       cc: All Counsel of Record (via ECF)


555 West Fifth Street, 48th Floor   1301 Avenue of the Americas, 42nd Floor    55 Second Street, 21st Floor      1717 K Street, NW
Los Angeles, CA 90013-1065          New York, NY 10019-6040                    San Francisco, CA 94105-3470      Washington, DC 20006-5344
T 213.629.7400 F 213.629.7401       T 212.484.3900 F 212.484.3990              T 415.757.5500 F 415.757.5501     T 202.857.6000 F 202.857.6395
